PER CURIAM.
Appellant was the petitioner in a proceeding under CrPR 1.850, 33 F.S.A. He came up for trial in 1963, on three counts of robbery. At the trial, he withdrew his plea of not guilty and entered a plea of guilty and received three consecutive two-year terms. Pursuant to a CrPR 1.850 petition filed in October of 1970, he argues that his guilty pleas were coerced because he was promised a lighter sentence than the one he received. The trial judge denied the petition without evidentiary hearing. We affirm upon authority of the principle stated in Plymale v. State, Fla.App. 1967, 201 So.2d 85, 86.
Affirmed.